WAYMO LLC,

                                                  3:17-cv-00939-WHA




UBER TECHNOLOGIES, INC.,
OTTOMOTTO LLC; OTTO TRUCKING LLC,




            Terri L. Mascherin
 Illinois
                                    Uber Technologies, Inc.
                                                  Debra Grassgreen




 Jenner & Block LLP                         Pachulski Stang Ziehl & Jones
 353 North Clark Street                     150 North California Street, 15th Floor
 Chicago, Illinois 60654-3456               San Francisco, California 94111-4500

 (312) 923-2799                              (415) 217-5102

  tmascherin@jenner.com                      dgrassgreen@pszjlaw.com


                                                                              6187735




            October 2, 2020                   /s/ Terri L. Mascherin




                                                  Terri L. Mascherin
